      Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 1 of 29




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA                          :

                     vs.                           : CRIMINAL NO. 3:19CR199(SRU)

 STEVEN FINKLER                                    : FEBRUARY 8, 2021


                 DEFENDANT’S MEMORANDUM IN AID OF SENTENCING

       Steven Finkler, through counsel, respectfully submits this memorandum as an aid to the Court

for sentencing. Part I of this memorandum presents the factual background and an overview of this

case; Part II discusses an objection to an enhancement in the Presentence Report (PSR) under the

sentencing guidelines; Part III discusses the Sentencing Guidelines in relation to this case; Part IV

discusses Mr. Finkler’s bipolar disorder; and Part V discusses the appropriate sentence in this case.

Part I – Background and Overview

       There is no magic bullet here. There is no vaccine or dose of hydroxychloroquinne that we

can give Steven Finkler to make him better, to immunize him or cure him from the urges to commit

fraud. The defense points this out because it is human nature to want such a remedy. It is deeply

unsatisfying to be confronted with a problem that repeats itself, but does not offer a clear solution.

But, that is the situation in which we find ourselves. There are no easy answers here, and attempts to

devise them are unlikely to be either fruitful or consistent with the law. It’s well to turn our attention

to basics and focus on what the law provides. The guiding principle that applies in all cases -- hard

ones and easy ones -- is that the sentence should be “sufficient, but not greater than necessary” to

achieve the goals of a criminal sentence. 18 U.S.C. § 3553(a).

       That statutory principle restrains the impulse to think that a very long sentence achieves justice

by meeting the statutory goals of punishment, retribution, incapacitation, and deterrence. Certainly,
      Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 2 of 29




locking Mr. Finkler up for a very long time would punish him, incapacitate him and deter him, but if

his imprisonment is for a day longer than necessary, the sentence would not constitute “just

punishment,” as the sentencing statute requires, and it would not comport with parsimony clause. Put

differently, the Second Circuit explained the sentencing court’s obligation quite succinctly in United

States v. Ministro-Tapia, 470 F.3d 137 (2d Cir. 2006). There, the court explained that if a shorter

sentence would accomplish the goals of a criminal sentence as well as a longer one, the [sentencing]

court must choose the shorter. See id at 142 (where a Guideline sentence is “in equipoise with [a]

below-the-range sentence,” parsimony clause requires imposition of the lower sentence).

       So that is the rub in this case. Where is that point at which the sentence serves the goals of a

criminal sentence without becoming greater than necessary?

       We can start with the idea that Mr. Finkler has mental health issues. He has bipolar disorder

type II. PSR, ¶ 80; Ex. F, pp. 1-9, 11-12, 14-17, 19. His diagnosis has been elusive for years, and at

times, the BOP thought his bipolar disorder was “resolved.” Ex. F, pp. 12, 19. Bipolar disorder,

however, does not simply go away. It has no cure. Doctors treat it and manage it with medication

and psychotherapy. It does not simply “resolve.”

       Bipolar disorder type II is not a less severe form of the disease than type I. That is a

misconception that has been rejected in the literature regarding the disorders. See Part IV, below.

Indeed, bipolar type II can be more debilitating because there can be longer periods of depression.

The diagnosis of bipolar II here is relevant because the disease has traits that are clearly present in

Mr. Finkler’s behavior in this case. In particular, the disease is characterized by increased risk taking

without regard to consequences. Mr. Finkler opened chip reader accounts that fed directly into a

credit union account in his own name. It did not take a master sleuth to solve this crime. The evidence

suggests Mr. Finkler did not care if he got caught.



                                                   2
         Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 3 of 29




          As discussed in detail in Part IV of this memorandum, bipolar disorder can be treated. The

typical approach is a combination of pharmacology, particularly involving mood stabilizers or mood

elevators like quentiapine or lithium, and psychotherapy. A diagnosis of bipolar disorder is not an

uncommon diagnosis, and thousands of people are successfully treated for bipolar disorder every day.

Jail is not the only option to protect the public from future crimes of those suffering from this illness.

Treatment can work, and close monitoring of the treatment while on supervision would help to ensure

that Mr. Finkler stays on his medications and stays engaged in psychotherapy.

          Another thing to consider in this case is Mr. Finkler’s age. Mr. Finkler is about to turn 57.

Incarceration is more difficult as people age. The Inspector General of the BOP found that the BOP

was not effective in managing the needs of older inmates. See US Department of Justice Office of

the Inspector General, The Impact of an Aging Inmate Population on the Federal Bureau of Prisons

(May 2015). Now the problems of aging inmates and those in need of treatment are complicated by

the pandemic. Simply put, prisoners are serving much more difficult terms of incarceration during

the pandemic because prison conditions have become more restrictive and harsh. In an effort to stop

the spread of the virus in the congregate living environment of the prisons, wardens have resorted to

locking inmates in their cells for as much as 23 hours per day, terminating programming, and

eliminating social visits. Even with the much awaited vaccine on the way, these conditions are likely

to be enforced for a long time, as prisons cannot isolate themselves from people from the outside who

will not have immediate access to the vaccine. In other words, people come into the prison every day

who will not be deemed essential workers, and therefore, will have to wait for a long time to be

vaccinated. And, sadly, new variants of the virus are spreading. It is not clear that the vaccine will

protect against those variants, and the virus may mutate faster than the vaccine manufacturers can

adapt.



                                                    3
      Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 4 of 29




       Prisons rely on outside vendors. Vendors supply food, and they are needed for construction

projects and facility maintenance. They include electricians, plumbers, carpenters, doctors, nurses,

dentists, Internet and telephone providers, members of the clergy, and suppliers of food and building

materials. Also, prisoners’ family members will want to visit, and unless they are frontline workers,

it will be months and months before they are fully vaccinated. To minimize the risk of exposure to

outside carriers of the virus, prisoners will continue to be in lockdown status without social visits for

a significant period of time. Mr. Finkler has experienced those conditions while locked down at

Wyatt since the beginning of the pandemic. And those conditions did not help in his case. He

contracted the virus while at Wyatt. Ex. E.

       Additionally, older offenders also recidivate at a much lower rate than younger offenders. Mr.

Finkler will likely be in his 60’s when he is released from his sentence. The reconviction rate for men

over 60 is 9.4%. This contrasts sharply with the recidivism rate for men in their 20s, for example,

which is 48.6%. See United States Sentencing Commission, The Effects of Aging on Recidivism

Among Federal Offenders (December 2017), at A-40.

       All of this is to say that Mr. Finkler has a long, punitive road ahead of him. Conditions of

confinement, due to the pandemic and due to his age, will make any sentence he receives more

challenging and difficult than it would be in pre-pandemic times for a younger man.

Part II – Sentencing Guidelines and Defendant’s Objection to an Enhancement

       The Court must, of course, consider the sentencing guidelines. The defendant submits that

they are of limited utility in this case. As this Court has observed in the past, the guidelines are

particularly problematic in the fraud context. In addition, and as will be discussed below, Mr.

Finkler’s case is not typical in several ways. But, since the guidelines must be considered and

calculated correctly as a starting point, the defendant raises the challenges set forth below to the



                                                   4
      Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 5 of 29




application of one enhancement (for breeding a means of identification to obtain another means of

identification). In doing so, however, the defendant reiterates that regardless of which way the Court

ultimately decides to calculate the guidelines, the guidelines are not very useful in determining a

sentence in this particular case.

         A. The enhancement for breeding does not apply in this case.

         The presentence report (“PSR”) increases Mr. Finkler’s guideline range by two levels for use

of a means of identification to obtain other means of identification. This phenomenon is known as

breeding, and it does not apply in this case.

         The defendant objects to the two level enhancement under USSG §2B1.1(b)(11)(C)(i) in

paragraph 38. As stated in the PSR: The defendant utilized unauthorized means of identification

(specifically, the name and date of birth of George Trimis), to unlawfully obtain other means of

identification (the Healthtrax membership card, the GT Limited account with Squared-Up and/or the

GT Limited LLC account with Clover/First Data). Per USSG §2B1.1(b)(11)(C)(i), 1 two levels are

added.


      The enhancement does not apply because none of the listed items is properly considered to be

a “means of identification.”




         1
             U.S.S.G. 2B1.1(11):
              (11) If the offense involved (A) the possession or use of any (i) device-making equipment, or (ii)
              authentication feature; (B) the production or trafficking of any (i) unauthorized access device or
              counterfeit access device, or (ii) authentication feature; or (C)(i) the unauthorized transfer or use of
              any means of identification unlawfully to produce or obtain any other means of identification, or
              (ii) the possession of 5 or more means of identification that unlawfully were produced from, or
              obtained by the use of, another means of identification, increase by 2 levels. If the resulting offense
              level is less than level 12, increase to level 12. (highlight added).


                                                           5
      Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 6 of 29




        1. None of the three items mentioned in the PSR is a “means of identification.”

        There are four reasons why the club membership and payment processor numbers identified

in the PSR are not “means of identification.” First, they do not match any of the examples in 18

U.S.C. § 1028. Second, they do not match the examples given in the commentary to U.S.S.G. §

2B1.1(b)(1). Third, at least with respect to the GT Limited accounts with Squared Up and Clover,

GT Limited is not a real person, as required in the guidelines definition of “means of identification.”

Finally, if the issuance of any kind of customer or transaction number resulting from a use of the

initial means of identification qualifies for this enhancement, then it has no meaning – in today’s

digital age, virtually any use of a name, date of birth, or Social Security number or credit or debit

number in a commercial transaction will create one or more numbers – customer IDs, specific

transaction IDs, serial numbers of purchased items. They cannot all be “means of identification.”


                a. The examples in Section 1028 do not explicitly cover the items in question here,
                   and even though the list is not exhaustive, they are all of a type that is different
                   from the numbers Mr. Finkler obtained.

        The commentary to 2B1.1, Application Note 1, “Definitions” states that “’Means of

identification’” has the meaning given that term in 18 U.S.C. § 1028(d)(7). 2

        In turn, 18 U.S.C. Sec. 1028(d)(7) states:

                (7) the term “means of identification” means any name or number that may be
                used, alone or in conjunction with any other information, to identify a specific
                individual, including any—

                   (A) name, social security number, date of birth, official State or government
                       issued driver's license or identification number, alien registration




        2
         With the exception that “such means of identification shall be of an actual (i.e., not fictitious)
individual, other than the defendant or a person for whose conduct the defendant is accountable under § 1B1.3
(Relevant Conduct).”

                                                     6
      Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 7 of 29




                      number, government passport number, employer or taxpayer
                      identification number;
                  (B) unique biometric data, such as fingerprint, voice print, retina or iris
                      image, or other unique physical representation;
                  (C) unique electronic identification number, address, or routing code; or
                  (D) telecommunication identifying information or access device (as defined
                      in section 1029(e)).

       As an initial matter, none of the enumerated examples in the statute covers the materials Mr.

Finkler obtained – essentially file numbers for his business contracts with the gym and the payment

processors. The list in Section 1028 is not exhaustive, but they all have some salience beyond merely

being a file number. In particular, they are all forms of identification that would normally be used by

or accessible to third parties, including loan numbers that would be part of a credit history. In United

States v. Sash, 396 F.3d 515, 524 (2d Cir. 2005), the Second Circuit held that a fake police badge or

even just a badge number can be a means of identification, but again, that is a number that is normally

used to identify a person to the public or third parties; membership numbers, in contrast, identify

customers to the companies that serve them.

       Here, the gym membership and payment processing account numbers are simply used to

identify a customer to the business with which the customer already has an account. As noted in the

commentary,


          Subsection (b)(11)(C) implements the directive to the Commission in section 4
          of the Identity Theft and Assumption Deterrence Act of 1998…. This subsection
          focuses principally on an aggravated form of identity theft known as
          “affirmative identity theft” or “breeding”, in which a defendant uses another
          individual’s name, social security number, or some other form of identification
          (the “means of identification”) to “breed” (i.e., produce or obtain) new or
          additional forms of identification.

U.S.S.G. § 2B1.1, Commentary, “Background.”

       What Mr. Finkler did was not in any way “breeding.”




                                                   7
      Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 8 of 29




              b. Similarly, the examples in the guidelines’ commentary also show no intention
                 to capture these kinds of numbers.

       The commentary to 2B1.1, Application Note 10, gives examples of what acts do or do not fall

under Subsection (b)(11)(C)(i):


     (ii) Examples.—Examples of conduct to which subsection (b)(11)(C)(i) applies are as
     follows:

           (I) A defendant obtains an individual’s name and social security number from
           a source (e.g., from a piece of mail taken from the individual’s mailbox) and
           obtains a bank loan in that individual’s name. In this example, the account
           number of the bank loan is the other means of identification that has been
           obtained unlawfully.

           (II) A defendant obtains an individual’s name and address from a source (e.g.,
           from a driver’s license in a stolen wallet) and applies for, obtains, and
           subsequently uses a credit card in that individual’s name. In this example, the
           credit card is the other means of identification that has been obtained
           unlawfully.

     (iii) Non-Applicability of Subsection (b)(11)(C)(i).—Examples of conduct to which
     subsection (b)(11)(C)(i) does not apply are as follows:

           (I) A defendant uses a credit card from a stolen wallet only to make a
           purchase. In such a case, the defendant has not used the stolen credit card to
           obtain another means of identification.

           (II) A defendant forges another individual’s signature to cash a stolen check.
           Forging another individual’s signature is not producing another means of
           identification.

       Neither of the applicable examples is what Mr. Finkler did. Instead, the numbers in question

are most similar to the example in the commentary of a non-covered meaning. The gym membership

and the payment processes were means to facilitate other frauds, but in and of themselves they were

simple commercial transactions like the credit card purchase in the non-covered scenario in the




                                                 8
      Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 9 of 29




commentary. That is what happened here. 3 Finkler purchased two types of services – a gym

membership, and payment processing services. The numbers the PSR refers to are simply account

numbers that are needed to supply those services. Just as Amazon or other online retailers create

unique identifiers for each purchase (and each shipment of purchased goods), virtually all business

transactions generate transaction records with unique numbers.

                c.   The means of identification has to be of an actual person.
        The guidelines define the term “means of identification.” Application Note 1 to U.S.S.G. §

2B1.1 provides:

            “Means of identification” has the meaning given that term in 18 U.S.C. §
            1028(d)(7), except that such means of identification shall be of an actual (i.e.,
            not fictitious) individual, other than the defendant or a person for whose conduct
            the defendant is accountable under § 1B1.3 (Relevant Conduct).

        “GT Limited” is, of course, not an actual person. So it cannot be a means of identification as

the guidelines construe that term. Accordingly, GT Limited cannot support the enhancement since it

is not a means of identification.

                d. The enhancement cannot be so broad as to include any purchase as a means
                   of identification or the enhancement really has no meaning.
        The interpretation of what constitutes a means of identification is a “commonsense” one.

United States v. Melendrez, 389 F.3d 829, 835 (9th Cir. 2004). When any purchase can create a

unique number that can identify the transaction, or merely identify a customer to a vendor, which is

then counted as a means of identification, this is not a commonsense definition. Purchases made on

Square or Clover in this case did not rely on GT Limited as a means of identification. The transactions

were really more akin to the examples in the guideline commentary of transactions that do not trigger




        3
          In fact, Mr. Finkler apparently paid for the services – his gym membership account was current when
it was closed, per the discovery.

                                                     9
     Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 10 of 29




the enhancement – the use of a stolen credit card or a forgery to a check. And the Healthtracks gym

membership identification card did not facilitate the transaction. It simply put Mr. Finkler in the room

where he could take the credit cards. The guideline enhancement is aimed at “breeding.” What he

did was not in any way, shape, or form what the guideline drafters were trying to punish.

Part III – Sentencing

       1. There is No Presumption of Correctness to a Guidelines Range.

       The Guidelines are advisory and in no sense does a Guidelines calculation engender a

presumption that the attendant sentence is appropriate, let alone required. See, e.g., United States. v.

Davis , No. 07 Cr. 727, 2008 WL 2329290, at *4 (S.D.N.Y. June 5, 2008) (citing Gall v. United States,

552 U.S. 38, 45 (2007)). In fact, courts “may not presume that the Guidelines range is reasonable” at

all or that only “extraordinary circumstances . . . justify a sentence outside the Guidelines range.”

United States v. Cavera, 550 F.3d 180, 189, 199 (2d Cir. 2008) (quoting Gall, 552 U.S. at 47); see

Nelson v. United States, 555 U.S. 350, 350 (2009) (“The Guidelines are not only not mandatory on

sentencing courts; they are also not to be presumed reasonable.”); Rita v. United States, 51 U.S. 338,

351 (2007) (“sentencing court does not enjoy the benefit of a legal presumption that the Guidelines

sentence should apply.”). While the Court is instructed to use the Guidelines as an initial benchmark,

they are only “one factor among several” that the Court should consider, and can and should play no

role in the sentencing decision when doing so would undermine Federal sentencing objectives.

Kimbrough v. United States, 552 U.S. 85, 90 (2007).

       2. The Fraud Guidelines Do Not Suggest a Reasonable Sentence in this Case.

       The guidelines in this case are driven primarily by the loss table of the fraud guideline in

U.S.S.G. § 2B1.1. The loss table increases the offense level by 10 levels in this case. The fraud

guidelines in general rely on that loss table and consequently put too much emphasis on the dollar



                                                  10
        Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 11 of 29




amount of the loss. That misguided emphasis results in suggested sentences that are not reasonable.

In fact, allowing the application of the loss enhancement to drive the sentence can undermine federal

sentencing objectives, such as the need for proportionality in sentencing. 4 This is so in the instant

case.

         As with undue reliance on other guideline measures, such as drug quantity or child

pornography enhancements, guidelines adjustments which are not based on empirical evidence can

often result in guideline ranges that do not “reflect a rough approximation of sentences that might

achieve § 3553(a)’s objectives.” Rita v. United States, 51 U.S. 338 (2007); Kimbrough v. United

States, 552 U.S. 85, 89 (2007); United States v. Corsey, 723 F.3d 366, 378 (2d Cir. 2013). It follows

“that unless applied with great care,” this guideline (like the child pornography guideline) can lead to

unreasonable sentences that are inconsistent with what § 3553 requires. See United States v. Dorvee,

616 F.3d 174, 184 (2d Cir. 2010). In practice, the significant, arbitrary increases in the monetary loss

enhancement yield sentences far greater than the average sentences imposed and prison time actually

served before the guidelines were adopted, a benchmark that Congress directed the Sentencing

Commission to use as a “starting point.” 28 U.S.C. § 994(m). This Court has observed that the fraud

loss table is widely perceived to be “broken,” that the loss table is not based on empirical data, and

that the Sentencing Commission used a higher starting point than historical sentencing evidence

dictated. United States v. Corsey, 723 F.3d 366, 378-79 (2d Cir. 2013) (Underhill, J., concurring).

                a. Current Guidelines Calculation in the PSR

         In Mr. Finkler’s case, the PSR calculates the guidelines as follows:




         “Congress sought proportionality in sentencing though a system that imposes appropriately different
         4

sentences for criminal conduct of different severity.” Guidelines Manual, Ch. 1, Pt. A, p. 3.


                                                    11
     Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 12 of 29




       2B1.1(a) – Base Offense Level                                         7
       2B1.1(b)(1)(F) -- amount of loss (based on $165, 353.97)             +10
       2B1.1(b)(2)(A)(i) – more than 10 victims                             +2
       2B1.1(b)(11)(C)(i) – breeding enhancement                            +2
       3E1.1 -- reduction for acceptance of responsibility                  -3
       Total Offense Level                                                  18

       Guideline Range                                                  57-71 months
       Plus Aggravated Identity Theft Counts (concurrent to each other) 81-95 months or
       Plus Aggravated Identify Theft Counts (consecutive)              105-119 months

       A sentence of 9-10 years is simply not reasonable for the conduct in this case. It is too much.

               b. There is an alternative way to calculate the guidelines.

       In response to the fraud table’s progressively increasing severity, other courts have referred

instead to the original 1987 fraud guideline in making sentencing determinations. See Ex. B , United

States v. Watts, 10-cr-000627(KAM) (E.D.N.Y. Apr. 24, 2014), Sentencing Tr. at 18:24-19:5; 45:18-

20; (sentencing defendant within the 1987 guidelines range); Ex. C , United States v. Hochfeld, 13-

cr-00021(PAC) (S.D.N.Y. Aug. 5, 2013), Sentencing Tr. at 20:4-9; 21:6-9 (using 1987 manual to

calculate 30-37 month range in lieu of applying the “harsh result” using the current manual). Here,

using the 1987 guidelines manual with the government’s loss figure and without considering any

grounds for downward departure, Mr. Finkler would face a guidelines range of 30-37 months instead

of the 57-71 months range he faces today (not counting the consecutive time for the aggravated

identity theft counts). Today’s guidelines manual nearly doubles his exposure. The 1987 Guidelines

calculations are set forth below.

1987 Guidelines Manual Calculations

       2F1.1(a) -- Base Offense Level                                       6
       2F1.1(b)(1)(G) – Amount of Loss (based on $165353.97)                6
       2F1.1(b)(2)(B) – more than one victim                                2
       3E1.1—reduction for acceptance of responsibility                     -2
       Total Offense Level                                                  12

       Guideline Range                                                      30-37


                                                 12
     Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 13 of 29




       Aggravated Identity Theft (concurrent to each other)                  54-61
       Aggravated Identify Theft (consecutive)                               78-85

       Unsurprisingly, given the circumstances around their adoption and amendments, the fraud

guidelines are widely criticized for producing excessive sentences, largely due to the prominence loss

is given when determining a sentencing range. Critics focus on the blind arithmetic calculations,

which cause sentencing ranges driven principally by “numbers . . . drawn from nowhere.” See, e.g.,

Jed S. Rakoff, Why The Federal Sentencing Guidelines Should Be Scrapped, 26 Fed. Sent’g Rep 6,

6-9 (October 2013). In the case at bar, the range derived from the fraud loss table is inconsistent with

the § 3553(a) factors and is accordingly unhelpful to the Court in crafting an appropriate sentence for

Mr. Finkler. See Rita, 551 U.S. at 349-51. As one court explained,

          [T]he . . . Commission chose to focus largely on a single factor as the basis for
          enhanced punishment: the amount of monetary loss or gain occasioned by the
          offense. By making a Guidelines sentence turn, for all practical purposes, on
          this single factor, the . . . Commission effectively ignored the statutory
          requirement that federal sentencing take many factors into account, see 18 U.S.C.
          § 3553(a), and, by contrast, effectively guaranteed that many such sentences
          would be irrational on their face.

United States v. Gupta, 904 F. Supp. 2d 349, 351 (S.D.N.Y. 2012).

       Employing loss as the principal proxy for culpability in determining fraud sentences is a

dubious proposition, if not contrary to the law, and indeed imposing a sentence on Mr. Finkler

approaching the guidelines range calculated in the PSR would be “irrational” on its face and

substantively unreasonable. Surely, his conduct deserves punishment, but not 9-10 years.

       The Commission itself knows it has a problem and has been engaged in reviewing economic

crimes, including “a comprehensive, multi-year study of Sec. 2B1.1 . . . and related guidelines,

including an examination of the loss table and the definition of loss . . . .” 78 Fed. Reg. 51820-51821

(Aug. 21, 2013). That ongoing study has sought input from the bench and bar to determine what

amendments to the loss table may be appropriate. Recognition of the need for reform follows from


                                                  13
      Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 14 of 29




the constant flow of sentencing decisions featuring what the Court confronts here -- the loss

enhancement driving guidelines sentencing ranges for defendants above and beyond what is necessary.

           3. Sentencing Objectives of 18 U.S.C. § 3553(a).

           The goals of a federal criminal sentence, as articulated in the sentencing statute, 18 U.S.C. §

3553(a) are just punishment, incapacitation, deterrence and rehabilitation. All of these goals can be

met without reliance on the high ranges of imprisonment set forth in the PSR.

                  a. Sentencing Objectives and Disparity

           Congress requires sentencing courts to “consider the need for the sentence imposed to

provide . . . just punishment” while simultaneously considering “need to avoid unwarranted sentence

disparities among defendants with similar backgrounds who have been found guilty of similar

conduct.” 18 U.S.C. § 3553(a)(2) and (a)(6). Thus, a just punishment includes the concept that a just

sentence is one that avoids the creation of unwarranted sentencing disparity. It is well-established

that a guidelines sentence may create an unwarranted sentencing disparity, and here, imposition of a

sentence within the Guidelines range, as the government advocates, would realize this very result.

United States v. De La Cruz, 397 Fed. Appx. 676, 678-79 (2d Cir. 2010)(citing Kimbrough, 552 U.S.

at 91). Statistics released by the Commission for fiscal year 2019 confirm the gross excessiveness of

such a sentence while at the same time validating the defendant’s argument for a below-guideline

sentence. These statistics bear out that courts have accepted that the fraud guidelines are of limited

utility.

           For example, during the Commission’s fiscal year 2019, only 48% of fraud sentences in the

nation were within or above the Guidelines range. United States Sentencing Commission, 2019

Annual Report and 2019 Sourcebook of Federal Sentencing Statistics, Table 31. The mean sentence

length where fraud was the primary offense category was 21 months, while the median was 12 months.



                                                     14
     Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 15 of 29




Id. at Table 15. A prison sentence in the ranges described in the PSR for Mr. Finkler would result in

a lack of proportionality in sentencing and in disparate treatment for him in light of the sentences

imposed in far more serious cases, involving exponentially greater losses.

       The defense recognizes that each case and each defendant are different, and that it is often

challenging to compare cases. But, a consistent thread runs through the cases discussed below – the

sentencing judges did not allow the loss table to dictate the sentencing decision. For example, in this

District in United States v. Litvak, 3:13cr19(JCH), the government maintained that “Jessie Litvak

perpetrated a multi-year, multi-victim, multi-million dollar securities fraud scheme in the residential

mortgage-backed securities (“RMBS”) market.... During those 33 months, Litvak committed fraud on

at least 76 occasions against 35 different victims. . . . In each fraudulent transaction, Litvak caused

his victim to suffer an actual loss . . . . In total, this scheme netted Jeffries [Litvak’s company] more

than $6.3 million in fraudulent profits. . . .” United States v. Litvak, 3:13-cr-19(JCH) (D.Conn. Oct.

23, 2014 , Gov’t Sentencing Mem. at 3 [Doc. #648]. While the loss amount was disputed, Judge Hall

found the loss to be in the “mid 4 million [dollar] range.” Ex. D, United States v. Litvak, 3:13-cr-

19(JCH) (D.Conn. July23, 2014), Sentencing Tr. at 138:5-6. Judge Hall did not reduce Mr. Litvak’s

offense level for acceptance of responsibility because she found that he had not admitted the elements

of his offense. Id.at 61. His Guidelines range was 108-135 months. Id. Judge Hall found that the

loss tables overwhelmed the other sentencing factors. Id. at 142:11-17. She sentenced Mr. Litvak to

24 months in jail. His conviction was later overturned, but the remand had nothing to do with the

sentence that was imposed.

       The CEO of General Re Corp., Ronald Ferguson, was sentenced to 24 months’ imprisonment

by Judge Droney following Ferguson’s conviction in connection with a scheme to falsely inflate

AIG’s reported loss reserves, a key indicator of financial health to insurance industry analysts and



                                                   15
       Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 16 of 29




investors. United States v. Ferguson, 3:06CR137(VLB). The court attributed $544 million in losses

to his offense conduct, which set the Guidelines range at life in prison. The government requested

“substantial” jail time. The Second Circuit overturned Ferguson’s conviction on appeal based on

unfair prejudice resulting from the admission of certain evidence and due to a jury instruction that

directed the verdict on causation. The appellate decision did not address his sentencing.

         Lestor and Lennox Parris were convicted of securities fraud for engaging in a “pump and

dump” penny-stock scheme. United States v. Parris, 573 F. Supp. 2d 744, 746 (E.D.N.Y. 2008). The

Parris brothers gained nearly $5 million from the scheme and faced a guidelines range of 360 months

to life in prison. Id. at 745, 748. Rejecting the “piling on” and “‘one-shoe-fits-all’ approach” to

enhancements under the guidelines, the court found that this sentence would be “draconian” and

“unreasonable as a matter of law,” and instead imposed a term of five years imprisonment. Id. at 745,

755.

         Since 1987, the fraud guidelines have increased by 700 percent, principally due to political

pressures put on Congress as opposed to the existence of any credible empirical evidence. See, e.g.,

Frank O. Bowman III, Pour Encourager Les Autres?, 1 OHIO STATE J. CRIM. L. 373 (2004). Loss has

become a driving factor in the calculation of the fraud guidelines, and the emphasis on loss has come

under scrutiny. Illustrative of the lack of empirical evidence underlying the fraud guidelines, courts

have observed that the “Sentencing Guidelines . . . in an effort to appear objective, tend to place great

weight on putatively measurable quantities, such as . . . the amount of financial loss in fraud cases,

without, whoever, explaining why it is appropriate to accord such huge weight to such factors.”

United States v. Adelson, 441 F. Supp.2d 506 (S.D.N.Y. 2006), aff’d, 301 Fed. Appx. 93 (2d Cir.

2008).




                                                   16
     Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 17 of 29




       An American Bar Association (“ABA”) task force that included some judges in the Second

Circuit as well as law school professors recently issued a report criticizing the fraud guidelines and

proposing       an       alternative       analysis.             See       ABA         Report        at

http://lawprofessors.typepad.com/files/ussc-presentation-9-17-13.pdf. (September 20, 2013). The

Report makes a number of suggested changes to the fraud guidelines, including lowering the

enhancement levels for loss amount, as well as suggesting that a number of other specific offense

considerations should be taken into account in calculating the guidelines. For example, the ABA

Report suggests an enhancement of only six levels for a loss amount of more than $100,000 rather

than the 10 levels that apply under the current Guidelines. The 10 levels applied to Mr. Finkler in the

PSR are too much.

Part IV – Bipolar Disorder

       A. There are other sentencing considerations that warrant a significant downward
          departure.

       In addition to the unreliability of the fraud guidelines themselves, there are circumstances in

this case that are “of a kind or to a degree not adequately taken into consideration by the Sentencing

Commission.” 18 U.S.C. § 3553; USSG § 5K2.0. In particular, Mr. Finkler relies upon the following

factor which justifies a downward departure: Mr. Finkler’s mental and emotional condition which is

present to an extraordinary degree and which greatly contributed to the conduct here. To the extent

that the Court finds that this circumstance does not warrant a downward departure, his mental health

also supports a downward variance and non-Guidelines sentence.

       1.      Mental and Emotional Conditions

       Mr. Finkler’s mental and emotional condition further distinguishes this case from a typical

case covered by the Sentencing Guidelines and therefore provides a basis for granting a downward

departure and/or variance. Pursuant to U.S.S.G. § 5H1.3, “mental and emotional conditions may be


                                                  17
     Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 18 of 29




relevant in determining whether a departure is warranted, if such conditions, individually or in

combination with other offender characteristics, are present to an unusual degree and distinguish the

case from the typical cases covered by the guidelines.” Mr. Finkler has been diagnosed with bipolar

disorder type II. It is essential that Mr. Finkler’s mental health diagnosis be considered in fashioning

the sentence. This is true both as necessary to understanding its relationship to his criminal behavior

as well as for planning how best to supervise him once he is released.

       While this may be an atypical approach, counsel has gathered a number of studies, summarized

below, to demonstrate that bipolar disorder does relate to risk taking and criminal behavior and, most

importantly, it can be managed. Mr. Finkler’s mental health condition certainly played a role in his

criminal conduct in this and in other cases. He has not been adequately treated for the condition. If

we are ever to break the cycle that Mr. Finkler has engaged in of repeatedly committing fraud offenses

and failing on supervision, it is necessary to focus on treating his bipolar disorder, which is certainly

an achievable goal. Bipolar disorder, as the studies below indicate, is manageable. The studies are

set forth in some detail so as to provide the Court with some ideas for how Mr. Finkler might be

managed on supervision in the future.

               a.   What is bipolar disorder Type II?

       Bipolar disorder Type II is a mental disorder defined by “unusual shifts in mood, energy,

activity levels, concentration, and the ability to carry out day-to-day tasks.” 5 While commonly

thought to be a less severe form of bipolar I disorder, bipolar II disorder is an equally disabling




       5
         National Institute of Mental Health (2013). Bipolar Disorder. Retrieved November 13th, 2020, from
https://www.nimh.nih.gov/health/topics/bipolar-disorder/index.shtml

                                                   18
     Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 19 of 29




condition that features a greater prevalence of depressive episodes. 6 A diagnosis of bipolar II disorder

requires one or more episodes of depression and hypomania, and the absence of the severe or

prolonged manic episodes characteristic of bipolar 1 disorder. 7 Although patients with bipolar II

disorder do not suffer from full-blown mania, the less severe form of mood elevation characteristic

of hypomania can turn into severe mania or depression if left untreated. 8 During depressive episodes,

patients with bipolar II may suffer from lethargy, sleeping problems, lack of motivation, concentration

issues, extreme sadness, and thoughts of suicide. 9 Mr. Finkler’s previously documented diagnosis of

attention deficit hyperactivity disorder (PSR, ¶ 80) may also exacerbate the symptoms of his bipolar

disorder, as research has shown evidence of decreased quality of life for patients suffering from both

conditions. As the research summarized below reveals, patients with both forms of bipolar disorder

additionally have higher rates of trait-like impulsivity 10 and may have a greater tolerance for risk. 11

        The well-established link to impulsivity discussed in the literature may contribute to the

disproportionate levels of incarceration of people with bipolar disorder. Multiple of the studies

summarized below demonstrate that bipolar disorder is associated with increased rates of

incarceration and, in particular, increased rates of repeat incarceration. 12 Patients with bipolar




        6
           Yatham, Lakshmi N et al. “Canadian Network for Mood and Anxiety Treatments (CANMAT) and
International Society for Bipolar Disorders (ISBD) 2018 guidelines for the management of patients with
bipolar disorder.” Bipolar Disorders vol. 20,2 (2018): 97-170. doi:10.1111/bdi.12609
         7
           Yatham, “CANMAT and ISBD 2018 Guidelines,” 1.
         8
           National Institute of Mental Health, “Bipolar Disorder.”
        9
            National Institute of Mental Health, “Bipolar Disorder.”
        10
           Swann, Alan C et al. “Increased trait-like impulsivity and course of illness in bipolar
disorder.” Bipolar Disorders vol. 11,3 (2009): 280-8. doi:10.1111/j.1399-5618.2009.00678.x
        11
           Chandler, Rebecca A et al. “Altered risk-aversion and risk-seeking behavior in bipolar
disorder.” Biological Psychiatry vol. 66,9 (2009): 840-6. doi:10.1016/j.biopsych.2009.05.011
        12
           Baillargeon, Jacques, et al. “Psychiatric Disorders and Repeat Incarcerations: The Revolving Prison
Door.” American Journal of Psychiatry, vol. 166, no. 1, Jan. 2009, pp. 103–09,
doi:10.1176/appi.ajp.2008.0803041

                                                            19
     Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 20 of 29




disorder that have been incarcerated were likely to be experiencing some form of mania at the time

of their arrest, and both impulsivity and heightened risk-taking behaviors are factors in the diagnosis

that may increase the likelihood that a person with bipolar disorder commits a crime. 13 Mr. Finkler’s

social history included moderate substance abuse issues (PSR ¶ 79), and substance abuse is correlated

with both higher rates of arrest and increased impulsivity among bipolar patients. 14

        Robust treatment options exist for bipolar II disorder, although there are significant gaps in

research specifically targeted to patients with bipolar II. Recommended courses of treatment include

both psychopharmacology and psychosocial interventions, both of which are described in further

detail in the “Courses of Treatment” section below.

        b. The Impacts of Bipolar Disorder on Behavior

             1.   “Increased Trait-like Impulsivity and Course of Illness in Bipolar Disorder”
        Swann, Alan C et al. “Increased trait-like impulsivity and course of illness in bipolar

disorder.” Bipolar Disorders vol. 11,3 (2009): 280-8. doi:10.1111/j.1399-5618.2009.00678.x

        This study demonstrated that subjects with bipolar disorder have higher levels of trait-like

impulsivity than nonbipolar comparison subjects as measured by the Barratt Impulsiveness Scale. 15

Citing past research, the authors noted that potential consequences of increased levels of impulsivity

include substance abuse (Swann et al, 2004), suicidal behavior (Simon et al, 2001), and other serious

behavioral problems (Stanford and Barrett, 1992). In this study, “increased impulsivity was most




        13
           Quanbeck, Cameron D et al. “Clinical and legal correlates of inmates with bipolar disorder at time
of criminal arrest.” The Journal of Clinical Psychiatry, vol. 65,2 (2004): 198-203. doi:10.4088/jcp.v65n0209
        14
           Swann, Alan C et al. “Increased trait-like impulsivity and course of illness in bipolar
disorder.” Bipolar Disorders vol. 11,3 (2009): 280-8. doi:10.1111/j.1399-5618.2009.00678.x
        15
           Swann, Alan C et al. “Increased trait-like impulsivity and course of illness in bipolar
disorder.” Bipolar Disorders vol. 11,3 (2009): 280-8. doi:10.1111/j.1399-5618.2009.00678.x

                                                     20
     Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 21 of 29




pronounced in patients with a severely unstable course of illness, reflected by more frequent episodes,

early age of onset, and histories of substance use disorders and suicide attempts.” 16

       However, bipolar subjects with no history of any of these exacerbating characteristics still had

higher rates of impulsivity than the nonbipolar comparison group. 17


       2. “Impulsivity and Risk Taking in Bipolar Disorder and Schizophrenia”

        Reddy, L., Lee, J., Davis, M. et al. “Impulsivity and Risk Taking in Bipolar Disorder and
Schizophrenia.” Neuropsychopharmacology 39, 456–463 (2014).
https://doi.org/10.1038/npp.2013.218

       This study evaluated three groups of participants: subjects with bipolar disorder, subjects with

schizophrenia, and a control group of subjects without either disorder. Citing previous research, the

authors of this study define impulsivity as “… a predisposition toward unplanned reactions without

consideration of consequences” (Moeller et al, 2001) that “…can include risky decision making, self-

reported high-risk attitudes, poor response inhibition, and rapid decision making” (Courtney et al,

2012). 18 In concurrence with previous findings, researchers in this study found that subjects in the

bipolar group had elevated levels of self-reported impulsivity, regardless of a diagnosis of bipolar I

or bipolar II disorder. 19 However, in a task designed to measure risk-taking behaviors, bipolar

patients performed comparably to the control group. 20 While previous evidence has been mixed,

researchers in this study found that the bipolar subjects taking antipsychotic (AP) medications were

both less impulsive and more risk-averse than bipolar patients who were not taking these




       16
          Swann et al, “Increased Trait-like Impulsivity,” 8.
       17
          Swann et al, “Increased Trait-like Impulsivity,” 6.
       18
          Reddy, L., Lee, J., Davis, M. et al. “Impulsivity and Risk Taking in Bipolar Disorder and
Schizophrenia.” Neuropsychopharmacology 39, 456–463 (2014). https://doi.org/10.1038/npp.2013.218
       19
          Reddy, “Impulsivity and Risk Taking in Bipolar Disorder,” 456.
       20
          Reddy, “Impulsivity and Risk Taking in Bipolar Disorder,” 456.

                                                  21
      Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 22 of 29




medications. 21 These findings might explain inconsistencies in past studies on risk taking in bipolar

disorder because they may have included varying proportions of bipolar subjects on AP medications.

Additionally, these results indicate that reduced impulsivity is a potential benefit of AP medications

for some patients. 22

        3. Attention-Deficit/Hyperactivity Disorder in Adults With Bipolar Disorder or Major
           Depressive Disorder: Results From the International Mood Disorders Collaborative
           Project

        McIntyre, Roger S et al. “Attention-deficit/hyperactivity disorder in adults with bipolar

disorder or major depressive disorder: results from the international mood disorders collaborative

project.” Primary care companion to the Journal of clinical psychiatry vol. 12,3 (2010):

PCC.09m00861. doi:10.4088/PCC.09m00861gry

        This study evaluated 399 participants in the International Mood Disorders Collaborative

Project for symptoms of Attention-deficit/Hyperactivity Disorder (ADHD). Researchers found that

patients with both bipolar disorder and ADHD had significantly higher rates of psychiatric

comorbidities (including anxiety and panic disorders), lower work productivity scores, greater

frequency of violence and legal problems, and an overall decreased quality of life. 23 Additionally,

patients with these conditions were more likely to be currently unemployed or receiving disability

and more likely to have issues with chronic substance abuse. 24 In a discussion of treatment options,




        21
           Reddy, “Impulsivity and Risk Taking in Bipolar Disorder,” 461.
        22
           Reddy, “Impulsivity and Risk Taking in Bipolar Disorder,” 461.
        23
           McIntyre, Roger S et al. “Attention-deficit/hyperactivity disorder in adults with bipolar disorder or
major depressive disorder: results from the international mood disorders collaborative project.” Primary
Care Companion to the Journal of Clinical Psychiatry vol. 12,3 (2010): PCC.09m00861.
doi:10.4088/PCC.09m00861gry
        24
           McIntyre, “Attention-deficit/hyperactivity disorder in adults with bipolar disorder,” 1.

                                                      22
     Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 23 of 29




the authors also note that psychostimulants, used as a conventional first-line treatment for ADHD,

may pose a risk of destabilization to patients with bipolar disorder. 25

        C. Bipolar Disorder and Criminality

       1. “Psychiatric Disorders and Repeat Incarcerations: The Revolving Prison Door.”

        Baillargeon, Jacques, et al. “Psychiatric Disorders and Repeat Incarcerations: The Revolving

Prison Door.” American Journal of Psychiatry, vol. 166, no. 1, Jan. 2009, pp. 103–09,

doi:10.1176/appi.ajp.2008.0803041

        The population of the study included 79,211 inmates in Texas, all of whom began serving

sentences between 2006 and 2007 in the state prison system. 26 Using data on psychiatric disorders,

demographic characteristics, and incarceration history from statewide medical information systems,

this study concluded that prison inmates with major psychiatric disorders had higher rates of

recidivism than those who did not.27 Notably, “The greatest increase in risk was observed among

inmates with bipolar disorders, who were 3.3 times more likely to have had four or more previous

incarcerations compared with inmates who had no major psychiatric disorder.” 28 The study also

found that patients with bipolar disorder had a higher proportion of assault and property offense

charges when compared with inmates who had no psychiatric disorder. 29

        In a series of recommendations to reduce the incarceration of the mentally ill, the authors rely

substantially on previous research. In particular, the authors point to the potential efficacy of the




        25
           McIntyre, “Attention-deficit/hyperactivity disorder in adults with bipolar disorder,” 1.
        26
           Baillargeon, Jacques, et al. “Psychiatric Disorders and Repeat Incarcerations: The Revolving
Prison Door.” American Journal of Psychiatry, vol. 166, no. 1, Jan. 2009, pp. 103–09,
doi:10.1176/appi.ajp.2008.0803041
        27
           Baillargeon, “Psychiatric Disorders and Repeat Incarcerations,” 103.
        28
           Baillargeon, “Psychiatric Disorders and Repeat Incarcerations,” 103.
        29
           Baillargeon, “Psychiatric Disorders and Repeat Incarcerations,” 105.

                                                     23
     Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 24 of 29




diversion model, which “…draws on a wide range of strategies to divert persons with severe mental

illness to appropriate community-based mental health services in lieu of incarceration.” 30 These

interventions can occur both pre-arrest, through law enforcement partnerships with mental health

professionals (Steadman, et. al. 1995) (Lamb and Weinberger, 2002), and post-booking through

diversion to mental health courts or other treatment programs. 31 Additionally, the authors suggest

that continuity of care programs for released inmates are crucial, citing a study that demonstrates that

patients with bipolar disorder face higher rates of recidivism when they have inadequate access to

hospitalization and untreated co-morbid substance use post-release (Quanbeck et al, 2005). 32

       2. Criminal Conviction, Impulsivity, and Course of Illness in Bipolar Disorder

       Swann, Alan C et al. “Criminal conviction, impulsivity, and course of illness in bipolar

disorder.” Bipolar Disorders vol. 13,2 (2011): 173-81. doi:10.1111/j.1399-5618.2011.00900.x

       This study, which recruited 112 individuals from the community with bipolar disorder,

concluded that the 39 subjects with criminal histories were more likely than the other study

participants to display symptoms of antisocial personality disorder and illness with a “more recurrent

course with a propensity toward mania.” 33 The subjects with criminal histories also had “increased

impulsivity as reflected by response inhibition,” although those who had committed violent crimes

were not measurably more impulsive than those with nonviolent offenses. 34




       30
           Baillargeon, “Psychiatric Disorders and Repeat Incarcerations,” 107.
       31
           Baillargeon, “Psychiatric Disorders and Repeat Incarcerations,” 108.
        32
           Baillargeon, “Psychiatric Disorders and Repeat Incarcerations,” 108.
        33
           Swann, Alan C et al. “Criminal conviction, impulsivity, and course of illness in bipolar
disorder.” Bipolar Disorders vol. 13,2 (2011): 173-81. doi:10.1111/j.1399-5618.2011.00900.x
        34
           Swann, Criminal Conviction, Impulsivity, and Course of Illness in Bipolar Disorder,” 1.

                                                  24
     Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 25 of 29




       D. Courses of Treatment

       1. “Canadian Network for Mood and Anxiety Treatments and International Society for
          Bipolar Disorders 2018 Guidelines for the Management of Patients with Bipolar
          Disorder”

       Yatham, Lakshmi N et al. “Canadian Network for Mood and Anxiety Treatments (CANMAT)

and International Society for Bipolar Disorders (ISBD) 2018 guidelines for the management of

patients with bipolar disorder.” Bipolar Disorders vol. 20,2 (2018): 97-170. doi:10.1111/bdi.12609

       This publication outlines treatment guidelines through the synthesis of major research on a

variety of safe and effective interventions for bipolar disorder. Section 6 outlines guidelines and

diagnostic criteria specifically for bipolar II (BDII), which is defined by “…one or more episodes of

hypomania, one or more episodes of depression, and an absence of manic episodes.” 35 Hypomania

is similar to mania, “…with symptoms being uncharacteristic of the individual, observable by others,

and lasting at least 4 consecutive days.” 36 However, hypomania is definitionally less severe than

mania and does not cause marked impairment, require hospitalization, or include psychosis. 37

       In their discussion of bipolar II disorder, the authors make clear that the widespread belief that

bipolar II is a less severe form of bipolar I disorder is a misconception. Citing previous research, the

authors establish the bipolar II is an equally disabling condition, with an economic burden up to four

times greater than bipolar 1 (Dilsaver, 2009), likely due to more time spent in the depressive phase

(Judd et al, 2003). 38 While there is a lack of high-quality research specifically tailored to bipolar II,

the authors note that most studies find that responses to mood stabilizers and antipsychotics are similar




       35
            Yatham, Lakshmi N et al. “Canadian Network for Mood and Anxiety Treatments (CANMAT) and
International Society for Bipolar Disorders (ISBD) 2018 guidelines for the management of patients with
bipolar disorder.” Bipolar Disorders vol. 20,2 (2018): 97-170. doi:10.1111/bdi.12609
         36
            Yatham, “CANMAT and ISBD 2018 Guidelines,” Section 6.1.
         37
            Yatham, “CANMAT and ISBD 2018 Guidelines,” Section 6.1.
         38
            Yatham, “CANMAT and ISBD 2018 Guidelines,” Section 6.1.

                                                   25
     Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 26 of 29




between bipolar 1 and bipolar 2 disorders, with some alterations necessary in the diagnostic criteria. 39

Medications for acute management of hypomania are necessary when hypomania is impairing, and

“clinicians should consider mood stabilizers such as lithium or divalproex and/or atypical

antipsychotics” when prescribing treatment. 40 For management of bipolar II depression, Quetiapine

(an antipsychotic) is the only recommended first line treatment and second line treatments include

both lithium and several varieties of antidepressants. 41

       In addition to pharmacotherapy, psychosocial interventions are cited by the authors as useful

in treating acute depressive episodes and increasing quality of life. 42 The authors write, “Positive

evidence has been found for psychoeducation, cognitive behavioral therapy (CBT), family‐focused

therapy (FFT), interpersonal and social‐rhythm therapy (IPSRT), and peer support in the maintenance

phase of BD and these interventions are included as recommended adjunctive treatment options.” 43


       2. “Psychotherapy for Bipolar Disorder in Adults: A Review of the Evidence”

       Swartz, Holly A, and Joshua Swanson. “Psychotherapy for Bipolar Disorder in Adults: A

Review of the Evidence.” Focus (American Psychiatric Publishing) vol. 12,3 (2014): 251-266.

doi:10.1176/appi.focus.12.3.251

       This literature review establishes the efficacy of psychotherapy in the treatment of bipolar

disorder. In a review of the results from 28 randomized controlled studies testing psychosocial

interventions for bipolar disorder, the authors determined that the addition of psychotherapy to




       39
          Yatham, “CANMAT and ISBD 2018 Guidelines,” Section 6.2.1.
       40
          Yatham, “CANMAT and ISBD 2018 Guidelines,” Section 6.2.2
       41
          Yatham, “CANMAT and ISBD 2018 Guidelines,” Section 6.2.3
       42
          Yatham, “CANMAT and ISBD 2018 Guidelines,” Section 2.6
       43
          Yatham, “CANMAT and ISBD 2018 Guidelines,” Section 2.6

                                                   26
      Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 27 of 29




pharmacotherapy was associated with improved outcomes for bipolar patients. 44 While studies

reviewed in the paper establish that active treatment programs are consistently better than treatment

as usual (TAU), “…most RCTs [randomized controlled trials] that compare two evidence-based

psychotherapies show little difference between them, suggesting that any of the bipolar disorder-

specific psychotherapies will help.” 45

        The psychotherapies reviewed in the studies included individual psychoeducation, group

psychoeducation, individual cognitive-behavioral therapy, group cognitive-behavioral therapy,

family therapy, interpersonal and social rhythm therapy, and integrated care management. 46 These

treatments consistently demonstrated improvements in outcomes as defined by symptom burden and

risk of relapse. 47

PART V – The Appropriate Sentence

        There are lots of sentencing options here. The Court must impose a sentence on the Wire

Fraud counts, and it must impose a consecutive sentence two year sentence on at least one of the

Aggravated Identity Theft counts. The sentences on the Aggravated Identify theft counts, however,

may run concurrent to each other. So what is the right thing to do?

        As noted earlier, the Sentencing Commission collects data on fraud sentences, and the mean

sentence imposed in 2019 is 21 months. Defendant is not suggesting that that is the right sentence

here by any stretch, but offers the data to show that sentencing courts do not typically impose




        44
           Swartz, Holly A, and Joshua Swanson. “Psychotherapy for Bipolar Disorder in Adults: A Review
of the Evidence.” Focus (American Psychiatric Publishing) vol. 12,3 (2014): 251-266.
doi:10.1176/appi.focus.12.3.251
        45
           Swartz, “Psychotherapy for Bipolar Disorder,” 13.
        46
           Swartz, “Psychotherapy for Bipolar Disorder,” 1.
        47
           Swartz, “Psychotherapy for Bipolar Disorder,” 1.

                                                  27
      Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 28 of 29




guideline sentences in fraud cases, for the reasons previously explained in the discussion of the broken

fraud guidelines.

        It is also important to point out that the Sentencing Commission studied the mandatory

minimum penalties for identity theft crimes. See United States Sentencing Commission, Mandatory

Minimum Penalties for Identity Theft Offenses in the Federal Criminal Justice System (September

2018). A key finding of that study was “For those offenders convicted of multiple counts under

section 1028A, the court exercised its discretion to impose sentences for additional 1028A counts

concurrently in the overwhelming majority of cases (89.6%). Id. at 6.

        Mr. Finkler has clearly earned a jail sentence. No one disputes that fact. He has repeatedly

committed fraud offenses, and his conduct here was brazen. He is, however, a person with mental

health issues that contribute to his criminality and risk taking behavior. The trick here is to find a

way to manage his mental health issues so that he does not re-offend. That goal is frankly more

important, at least for the future public’s safety, than the amount of time he actually serves. That is,

if he emerges from jail and begins supervised release no better able to control impulses, then we will

have accomplished little.

        Mr. Finkler is an aging offender with a serious mental health diagnosis. The goals of a

criminal sentence can be met with a below-Guidelines term of incarceration followed by a rigorously

monitored period of supervised release where regular mental health treatment – and compliance with

treatment – are essential requirements.

        Attached to this memorandum as Exhibit A are letters from Mr. Finkler and officials at the

Donald W. Wyatt Detention Center (the latter verifying Mr. Finkler’s good conduct and hard work at

the institution).




                                                  28
     Case 3:19-cr-00199-SRU Document 57 Filed 02/08/21 Page 29 of 29




                                              Respectfully Submitted,

                                              THE DEFENDANT,
                                              Steven Finkler

                                              FEDERAL DEFENDER OFFICE



Date: February 08, 2021                       /s/ Terence Ward
                                              Federal Defender
                                              10 Columbus Blvd, 6th FL
                                              Hartford, CT 06106
                                              Phone: (860) 493-6260
                                              Bar No.: ct00023
                                              Email: terence_ward@fd.org

                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on February 08, 2021, a copy of the foregoing Defendant's
memorandum in aid of sentencing was filed electronically and served by mail on anyone unable to
accept electronic filing. Notice of this filing will be sent to all parties by operation of the Court's
electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the Court's CM/ECF System.

                                      /s/ Terence Ward
                                      Terence Ward




                                                  29
